     Case 2:17-cv-00902-MLC-KRS Document 93-1 Filed 08/21/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


WARREN MCCOWAN

       Plaintiff,

v.                                                            No. 17-cv-00902-CG-GJF

THE CITY OF LAS CRUCES, NEW MEXICO
A/K/A LAS CRUCES POLICE DEPARTMENT
and MARK MORALES

Defendants.

           PLAINTIFF’S ANSWERS TO DEFENDANTS INTERROGATORIES

       COMES NOW WARREN MCCOWAN, Plaintiff in the above entitled and numbered

cause and files this his Answers to Interrogatories as propounded to him by Defendants, in

numerical order as follows:

INTERROGATORY NO. 1: Please state your full name, address, date and place of birth, present
marital status, name(s) of previous and present spouse(s), if any, and names and ages of children,
and describe your educational background (identifying each school attended, the inclusive dates
of your attendance and the level completed at each school, and any degree or certification
awarded).

ANSWER:
Warren McCowan
609 Mimbres St.
Las Cruces, NM 88001
DOB:01/22/1973, Holloman AFB
Married to Juliet Casados
Previous Spouse: Esmeralda Cardiel
Son -Anthony Holguin, age 26
Son- Warren Ned McCowan, age 25
Son- Darron Lowell McCowan, age 16

I attended New Mexico State University from 2013-2014, I did not obtain a degree.

INTERROGATORY NO. 2: Please state the name of each employer you have had for the five
(5) years preceding this incident to the present (i.e., August 2010 through the present time), address
of each such employer, inclusive dates of employment, your job title and duties, your rate of pay,


                                                                                             1|P a g e
McCowan vs. The City of Las Cruces, New Mexico et. al.                                             Exhibit A
PLAINTIFF’S ANSWERS TO DEFENDANTS INTERROGATORIES
     Case 2:17-cv-00902-MLC-KRS Document 93-1 Filed 08/21/20 Page 2 of 5




ANSWER: Discovery is ongoing will supplement.

INTERROGATORY NO. 20: Within a period of ten (10) years prior to the incident that is the
subject of this lawsuit (encompassing the time period from August 21, 2005 through August 21,
2015), if you were afflicted, suffered from or were treated for any medical condition (including
any psychological or mental health condition), injury, disease, trauma, disfigurement, handicap or
other impairment, including any prior existing injury or impairment, please give a full and
complete description of each such condition, including its nature, extent, duration and severity; the
nature of the medical treatment rendered and the names and addresses of treating providers; and
your medical history as it relates in any way to such condition.

ANSWER: Approximately in 2001 I had a surgery on my shoulder. I fell from scaffolding while
at work. My surgery was done at Memorial Medical Center; 2450 S Telshor Blvd, Las Cruces,
NM 88011. In 2012 I injured my neck. I started with a stiff neck pain, it gradually got worse. I was
treated at the Mayo Clinic; 5701 E Mayo Blvd; Mayo Clinic 13400 E Shea Blvd. Scottsdale, AZ
85259. Approximately in April 2017, on Foothills Rd, in Las Cruces, NM, I was involved in a
head on car accident. I had lower back pain and treated with Dr. Marroney, a Chiropractor in Las
Cruces, NM.

INTERROGATORY NO. 21: Please describe in detail and with specificity all injuries,
conditions or symptoms which you claim were caused by or resulted from the actions of Officer
Morales or any other LCPD officer/employee in relation to this incident. As part of your answer,
please describe in detail and with specificity the nature of the “significant physical injuries”,
“disfigurement”, and “impairment” you claim in Paragraph 75 of your Complaint. Please also
describe any psychological injuries/trauma or mental health treatment you are claiming as a result
of this incident.

ANSWER: I received injuries to my lower neck and both my shoulders.

INTERROGATORY NO. 22: In Paragraphs 23 and 75 of your Complaint, you allege that you
“continue[] to suffer significant physical injuries and emotional distress, pain, fear and anxiety”
and claim “future medical bills.” Please describe in detail and with specificity any injury,
condition or symptoms for which you claim to still be treating; your understanding of the
anticipated future course of treatment indicated by the treatment provider and projected costs
associated with such future treatment; and your understanding of the prognosis given by the
treatment provider.

ANSWER: At this time, I am no longer treating for my shoulders. I was told I would be a good
candidate for neck surgery. I am unsure of the cost of such surgery.

INTERROGATORY NO. 23: Please state your total annual income for each year from 2012
through 2017 (i.e., for 2012, 2013, 2014, 2015, 2016, and 2017), including income from any source
.
ANSWER: I was self employed in 2012 as a general contractor, I was making approximately
$50,000 a year. After that I have not been employed.



                                                                                            8|P a g e
McCowan vs. The City of Las Cruces, New Mexico et. al.                                            Exhibit A
PLAINTIFF’S ANSWERS TO DEFENDANTS INTERROGATORIES
     Case 2:17-cv-00902-MLC-KRS Document 93-1 Filed 08/21/20 Page 3 of 5




INTERROGATORY NO. 24: Please list all social media/social-networking websites or services
(including, but not limited to, such social media as Facebook, Twitter, YouTube, Tumblr,
Instagram or Snapchat) for which you have created a profile or account, or on which you have
made any posting which refers to, relates to, or is associated in any way with the incident(s) which
make up the subject matter of this lawsuit, claims raised in your Complaint or the damages and
relief you are claiming/requesting in this lawsuit. Also, please provide the screen names or other
identities used by you on any social media herein identified, and any screen name or other identity
otherwise utilized by you for social networking purposes.

ANSWER: Facebook: W. Neal McCowan
Instagram: username unrecalled.

INTERROGATORY NO. 25: Please state whether you have applied for disability benefits at
any time, and if so, please state when, and describe the medical condition(s) for which you applied
and results of any such application
.
ANSWER: In 2013 I applied for Social Security Disability Benefits I was denied. I went back to
fight that decision in January and I am still pending status.

                                              Respectfully submitted,

                                              FLORES, TAWNEY & ACOSTA P.C.


                                              /s/ James D. Tawney
                                              JAMES D. TAWNEY
                                              1485 N. Main St., Suite B
                                              Las Cruces, NM 88001
                                              (575)222-1000 - Phone
                                              (575)652-4752 - Facsimile
                                              jtawney@ftalawfirm.com
                                              ATTORNEY FOR PLAINTIFF




                                                                                           9|P a g e
McCowan vs. The City of Las Cruces, New Mexico et. al.                                           Exhibit A
PLAINTIFF’S ANSWERS TO DEFENDANTS INTERROGATORIES
     Case 2:17-cv-00902-MLC-KRS Document 93-1 Filed 08/21/20 Page 4 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of August, 2018, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification to the following
as well as all others on the CM/ECF service list:

       Cody R. Rogers
       Jarmie & Associates
       PO Box 344
       500 North Church Street
       Las Cruces, NM 88004
       (575) 526-3338
       crogers@jarmielaw.com
       Attorney for Defendants City of Las Cruces and Mark Morales


                                                      /s/ James D. Tawney
                                                      JAMES D. TAWNEY




                                                                                           10 | P a g e
McCowan vs. The City of Las Cruces, New Mexico et. al.                                             Exhibit A
PLAINTIFF’S ANSWERS TO DEFENDANTS INTERROGATORIES
Case 2:17-cv-00902-MLC-KRS Document 93-1 Filed 08/21/20 Page 5 of 5




                                                                      Exhibit A
